DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
Applicant’s preliminary amendment filed on July 7, 2021 is acknowledged. Accordingly claims 21-40 remain pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21 -40, is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,789,757 and 8,990,119.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claim 1 and 17 of the U.S. Patent No. 7,789,757 and claims 1, 15 and 18 of U.S. Patent No. 8,990,119 is obvious variant of claims 21 and 31 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1and17 and claims 1, 15 and 18 of U.S. Patent Nos. 7,789,757 and 8,990,119 respectively by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 5,862,223 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 22, is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm:
Claim 22 recites “….inhibiting execution of the video game ….
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-40, is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Croma et al (hereinafter “Croman”) U.S. Patent Application Publication No. 2002/0156911 A1.

As per claim 21, Croma discloses a method comprising: 
providing for, via a media device, display of a listing of video games available for download to the media device (0075, which discloses that “However, by applying the client server architecture of FIG. 1, the system 10 is capable of providing a server system that any client can access for the purpose of downloading a program, or title, that the user is interested in running.”; 0077, which discloses that “In the depicted embodiment, users may select a title to run from a virtual storefront provided by the storefront system 16, which contains a virtual catalog of available titles. Upon selection of the title, the user negotiates for an actual purchase of the title.”); 
receiving, at the media device, input from a controller connected to the media device, the input indicating selection of a video game from the listing for download to the media device (0008, which discloses that “In one example system, a user at a remote workstation may request access to content, such as an executable program. In response to this request, the system transfers blocks of content to the user, where each block contains either data, content or executable code that the remote workstation can employ to execute the application locally.”); 
receiving, at the media device, the selected video game from a server via a network (0008, which discloses that “In one example system, a user at a remote workstation may request access to content, such as an executable program. In response to this request, the system transfers blocks of content to the user, where each block contains either data, content or executable code that the remote workstation can employ to execute the application locally.”); 
installing, via the media device, the selected video game to a storage device associated with the media device (0039, which discloses that “The briq 22 contains the executables, support software, and data files, arranged in the appropriate directory structure. Additionally, the briq may contain meta data that that supports an install abstraction, security, system requirements, and other processes and data for allowing the title to execute locally”); and 
executing the video game at the media device in response to: verifying authorization to execute the selected video game for a user based on digital rights to the selected video game that are tied to a user account of the user (0079, which discloses that “Upon completion of the purchase negotiation, then client software running on the user's PC obtains an authorization token and keying material from the Conditional Access Server (CAS) 68.  The token authorizes the client 14 to run the selected title from the file server 12 across the network.”; 0083, which discloses that “Thereafter, the operating system executes the title, via the local file system presented by cache manager”); and 
verifying authorization to execute the selected video game at the media device based on digital rights to the selected video game that are tied to the media device (0082, which discloses that “Tuning, to FIG. 1, one example of such an operation can be described. Specifically, for the system 10 of FIG. 1 the CAS 68 verifies the launch string's signature, and then returns a RAFT authorization token and activator to the player 38. The authorization token may be actually embedded within the activator. Next, the player 38 launches the title by passing the activator to the cache manager 40.”).

As per claim 22, Croma further discloses the method, further comprising: 
inhibiting execution of the video game prior to at least one of: verifying authorization to execute the selected video game for a user (0087, “title inoperable”); and 
verifying authorization to execute the selected video game at the media device (0087, “title inoperable”).
As per claim 23, Croma further discloses the method, wherein installing the video game comprises storing the video game in a storage device of the media device (0039).

As per claim 24, Croma further discloses the method, wherein providing for display of the listing comprises providing for display of a cost to purchase a corresponding video game for at least one video game of the listing (0037; 0077).

As per claim 25, Croma further discloses the method, further comprising:
responsive to the input from the controller, providing, via the media device, a display of a charge notification for a charge of a cost of the selected video game (0077; 0086); and
receiving, at the media device, input from the controller indicating acceptance of the charge identified in the charge notification before executing the video game via the media device (0077; 0086).

As per claim 26, Croma further discloses the method, further comprising:
receiving, at the media device, input from the controller indicating a request to play the selected video game (0082).

As per claim 27, Croma further discloses the method, wherein the request to play the video game includes a selection of an entry in a listing of recently played games displayed at a display device associated with the media device, and wherein the entry corresponds to the video game (0082).

As per claim 28, Croma further discloses the method, wherein executing the video game is further in response to receiving the input indicating the request to play the selected video game (0082).

As per claim 29, Croma further discloses the method, wherein the media device includes a set-top box device (0088).

As per claim 30, Croma further discloses the method, wherein the media device comprises a video game console (0032).

As per claim 31, Croma discloses a media device comprising: 
a network interface coupleable to a network (see fig. 1 and associated text; 0088); 
a display interface coupleable to a display device (see fig. 1 and associated text; 0088); 
a storage device (see fig. 1 and associated text; 0088); 
at least one processor coupled to the network interface, the display interface, and the storage device (see fig. 1 and associated text); and 
a memory coupled to the at least one processor, the memory comprising instructions executable by the at least one processor to perform operations including: 
providing for display, via the display interface, of a listing of video games available for download to the media device (0075, which discloses that “However, by applying the client server architecture of FIG. 1, the system 10 is capable of providing a server system that any client can access for the purpose of downloading a program, or title, that the user is interested in running.”; 0077, which discloses that “In the depicted embodiment, users may select a title to run from a virtual storefront provided by the storefront system 16, which contains a virtual catalog of available titles. Upon selection of the title, the user negotiates for an actual purchase of the title.”); 
receiving, at the media device, input from a controller connected to the media device, the input indicating selection of a video game from the listing for download to the media device (0008, which discloses that “In one example system, a user at a remote workstation may request access to content, such as an executable program. In response to this request, the system transfers blocks of content to the user, where each block contains either data, content or executable code that the remote workstation can employ to execute the application locally.”); 
receiving, at the media device, the selected video game from a server via the network (0008, which discloses that “In one example system, a user at a remote workstation may request access to content, such as an executable program. In response to this request, the system transfers blocks of content to the user, where each block contains either data, content or executable code that the remote workstation can employ to execute the application locally.”); 
installing the selected video game to the storage device (0039, which discloses that “The briq 22 contains the executables, support software, and data files, arranged in the appropriate directory structure. Additionally, the briq may contain meta data that that supports an install abstraction, security, system requirements, and other processes and data for allowing the title to execute locally”); and 
executing the video game at the media device in response to: verifying authorization to execute the selected video game for a user based on digital rights to the selected video game that are tied to a user account of the user (0079, which discloses that “Upon completion of the purchase negotiation, then client software running on the user's PC obtains an authorization token and keying material from the Conditional Access Server (CAS) 68.  The token authorizes the client 14 to run the selected title from the file server 12 across the network.”; 0083, which discloses that “Thereafter, the operating system executes the title, via the local file system presented by cache manager”); and 
verifying authorization to execute the selected video game at the media device based on digital rights to the selected video game that are tied to the media device (0082, which discloses that “Tuning, to FIG. 1, one example of such an operation can be described. Specifically, for the system 10 of FIG. 1 the CAS 68 verifies the launch string's signature, and then returns a RAFT authorization token and activator to the player 38. The authorization token may be actually embedded within the activator. Next, the player 38 launches the title by passing the activator to the cache manager 40.”).

As per claim 32, Croma further discloses the media device, wherein the controller is wirelessly connected to the media device (0088).

As per claim 33, Croma further discloses the media device, wherein the storage device includes the memory (0011; 0012).

As per claim 34, Croma further discloses the media device, wherein providing for the display of the listing comprises providing for display of a cost to purchase a corresponding video game for at least one video game of the listing (0077; 0086).

As per claim 35, Croma further discloses the media device, wherein the operations further comprise:
responsive to the input from the controller, providing for a display of a charge notification for a charge of a cost of the selected video game (0077; 0086); and
receiving, at the media device, input from the controller indicating acceptance of the charge identified in the charge notification before executing the video game via the media device (0077; 0086).

As per claim 36, Croma further discloses the media device, wherein the operations further comprise:
receiving, at the media device, input from the controller indicating a request to play the selected video game (0082).

As per claim 37, Croma further discloses the media device, wherein the request to play the video game includes a selection of an entry in a listing of recently played games displayed at a display device associated with the media device, and wherein the entry corresponds to the video game (0082).

As per claim 38, Croma further discloses the media device, wherein executing the video game is further in response to receiving the input indicating the request to play the selected video game (0082).

As per claim 39, Croma further discloses the media device, wherein the media device comprises a set-top box device (0088).

As per claim 40, Croma further discloses the media device, wherein the media device comprises a video game console (0032).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 12, 2022